NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FRANCISCO DANIEL RIVAS,                          No.   16-72648

                Petitioner,                      Agency No. A205-720-703

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Francisco Daniel Rivas, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his motion for a continuance.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a continuance. Sandoval-Luna v. Mukasey, 526 F.3d 1243,

1246 (9th Cir. 2008). We dismiss in part and deny in part the petition for review.

      The court lacks jurisdiction to consider Rivas’ contentions regarding the

merits of his claims because he did not raise them to the agency. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      We lack jurisdiction to review Rivas’ unexhausted ineffective assistance of

counsel claim. See Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir. 2000)

(an ineffective assistance of counsel claim must first be presented to the BIA).

      The agency did not abuse its discretion by denying Rivas’ third request for a

continuance because he failed to show good cause. See 8 C.F.R. § 1003.29;

Sandoval-Luna, 526 F.3d at 1247 (finding the agency did not abuse its discretion in

denying petitioner’s request for a continuance).

      We do not consider the materials Rivas attached to his opening brief that are

not part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963-64 (9th

Cir. 1996) (en banc).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                   16-72648